Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 1 of 7




 WHITEHEAD DECLARATION
                                             EXHIBIT Y
                  Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 2 of 7


                                  NORTHWEST DETENTION CENTER

                                         DETAINEE JOB DESCRIPTION



       JOB TITLE:                                Barber

       WORK AREA:                                Barbershop

       NORMAL WORK HOURS;                        Day Shift

       SPECIFIC WORK DUTIES:

           •      Clean Clippers after every haircut by turning clippers off, brush hair from blades, turn
                  clippers back on and spray liberally with H42 cleaner until blades are clear of all foreign
                  matter. Once blades are clean, turn clippers off and let blades remain wet for at least 60
                  seconds, then wipe. dean.

           «      Apply clipper oil after each cleaning.

           •      Combs are to be stored tn the container marked Barbacide after each haircut,

           •      Put a. neckstrip (toilet, paper) on each detainee before placing the black shroud on.

           * Towels will not be used.

           *      Paper towels may not be reused and must be put in garbage after use.

           *      No barber will cut hair on another detainee when detainee's face, neck or scalp is
                  inflamed, scaling, contains pus, or is erupted.

           *      No detainee will be served when infested with head lice.




Detainee Name                                         A-number                             Date



Detainee Signature



Staff Signature                                                                            Date



        LAO04                                                                                             062209

                                                Exhibit      SI'S
                                               Witness Tfr
                                               Date    12-3-1^
                  Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 3 of 7


                                  NORTHWEST DETENTION CENTER

                                         DETAINEE JOB DESCRIPTION



        JOB TITJLiE:                             Barbershop Cleaner

        WORK AREA:                               Barbershop

        NORMAL WORK HOURS;                       Day Shift

        SPECIFIC WORK DUTIES:

            •     Clean. Clippers by turning clippers off,, brush hair from blades, turn clippers back on and
                  spray liberally with 1142 cleaner until blades are dear of all foreip matter. Once blades
                  are clean, turn clippers off and let blades remain wet for at least 60 seconds, then wipe
                  clean. Place clippers in correct spot marked in file cabinet.

            •     Apply clipper oil after each cleaning.

            *     Combs are to be stored in the container marked Barbacide.

            t     All clipper blades need to be soaked in soap and water, rinsed, dried and put away in
                  correct spots marked in file cabinet drawer.

            •     Floors will be swept and gone over with a wet towel to make sure no hair remains on the
                  floor.

            •     Sinks will be cleaned and dried, as well as counters.

            •     Chairs will be wiped down and cleaned.




Detainee Name                                      A-nuitiber                             Date



Detainee Signature



Staff Signature                                                                           Date




        LA004                                                                                           062209
   Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 4 of 7




                    NORTHWEST DETENTION CENTER




                          DETAINEE JOB DESCRIPTION

JOB TITLE:                           MEDICAL CLEANING

WORK AREA:                           MEDICAL AND MEDICAL ISO UNIT

NORMAL WORK HOURS:                   DAY SHIFT

PAY SCALE GRADE:                     UNSKILLED

CAPSULE JOB DESCRIPTION:             Daily cleaning of the Medical and Medical ISO
                                     areas.
SPECIFIC WORK DUTIES:

   1.      Dust Medical Offices
   2.      Vacuum Medical Offices
   3.      Mop Floors
   4.      Clean Holdiag Cells
   5.      Clean Toilets
   6.      Remove Trash and Replace With New Liners
   7.      Other miscellaneous duties as assigned

SPECIAL REQUIREMENTS:               Must be able to life 40 lbs, accept direction, and
                                    work well with others.

TERMINATION:

   1.     Failure to follow CSC staff instructions
   2.     Failure to follow safety procedures
   3.     Excessive absenteeism
   4.     Misconduct, horseplay, etc.
   5.     Theft
   6.     Unsatisfactory work performance

NOTE: These are not all of your work duties; other duties may be assigned as deemed
necessary.
  Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 5 of 7




                    NORTHWEST DETENTION CENTER




                           DETAINEE JOB DESCRIPTION

JOB TITLE:                    GENERAL WORKER

WORK AREA:                    LIVING UNITS AND THROUGHOUT THE FACILITY

NORMAL WORK HOURS:                   AM Shift or PM Shift. Shift will be assigned by CSC Staff

PAY SCALE: GRADE                     UNSKILLED

CAPSULE JOB DESCRIPTION:             Assist in cleaning and sanitation of living units and/or
                                     designated areas of the facility.

SPECIFIC WORK DUTIES:
           Sweep all floors.
           Wipe down all walls.
           Clean and sanitize all surfaces.
     4     Mop all floors.
           Wipe down and clean all windows.
     6.    Remove trash and replace with new liners.
           Strip, wax, and seal the floors.
     8.    Clean and sanitize restroom and shower areas.
     9     Other duties as assigned.

SPECIAL REQUIREMENTS:               Must be able to lift 40 lbs.; Accept direction; and, Work
                                    well with others.

TERMINATION:
    1.    Failure to follow CSC staff instructions.
    2.    Excessive  absenteeism.
    3.    Misconduct, horseplay, etc,
    4.    Theft.
    5.    Unsatisfactory work performance.

NOTE: These are not all of your work duties; other duties may be assigned as deemed necessary.
    Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 6 of 7




                    NORTHWEST DETENTION CENTER




                           DETAINEE JOB DESCRIPTION

JOB TITLE:                    LAUNDRY WORKER

WORK AREA:                    LAUNDRY AND OCCASIONAL LIVING UNITS

NORMAL WORK HOURS:                   DAY SHIFT

PAY SCALE: GRADE                     UNSKILLED

CAPSULE JOB DESCRIPTION:             Wash, dry and fold clothing, bedding and towels

SPECIFIC WORK DUTIES:
     1.    Load and unload washing machines.
     2.    Load and unload dryers.
     3.    Fold clothing, bedding and towels.
     4.    Mop floors.
     5.    Wipe down and clean laundry area.
     6.    Remove trash and replace with new liners.
     7.    Other duties as assigned.

SPECIAL REQUIREMENTS:               Must be able to lift 40 lbs.; Accept direction; and, Work
                                    well with others.

TERMINATION:
          Failure to follow CSC staff instructions.
    2.    Failure to follow safety procedures.
          Excessive absenteeism.
    4     Misconduct, horseplay, etc.
    5.    Theft.
    6.    Unsatisfactory work performance.

NOTE: These are not all of your work duties; other duties may be assigned as deemed necessary.
        Case 3:17-cv-05769-RJB Document 223-25 Filed 01/02/20 Page 7 of 7


                                       .EJI




                                DETAINEE JOB DESCRIPTION



JOB TITLE:                                 Laundry Worker

WORK AREA:                                 Laundry and Occasional Living Units

NORMAL WORK HOURS:                         Day Shift

PAY SCALE GRADE:                           Unskilled

CAPSULE JOB DESCRIPTION: Wash, dry and fold clothing, bedding and towels

SPECIFIC WORK DUTIES:

   1.   Load and unload washing machines
   2.   Load and unload dryers
   3.   Fold clothing, bedding and towels
   4.    Mop floors
   5.    Wipe down and clean laundry area
   6.    Remove trash bags from garbage cans and replace with new liners
   7.    Other duties as assigned

SPECIAL REQUIREMENTS:

   •     Must be able to lift 40 lbs.; accept direction; and, work well with others.

TERMINATION:

   1.    Failure to follow staff direction
   2.    Failure to follow safety procedures
   3.    Excessive absenteeism
   4.    Misconduct, horseplay, etc,
   5.    Theft
   6.    Unsatisfactory work performance


                 Print Detainee Name and A-number                                      Date




                         Detainee Signature




                         Staff Signature                                               Date


                                                                                              062209
LA004
